Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed June 29, 2022 in response to the Office Action of April 4, 2022 is acknowledged and has been entered. 
Terminal Disclaimer filed June 29, 2022 is acknowledged.
Exhibit 1 filed June 29, 2022 is acknowledged and has been considered.
Claim 2 has been canceled.
Claims 8, 11, 12, 23, 25 and 27-33 are withdrawn as being directed to non-elected subject matter.
Claims 1, and 3-6 have been amended. 
Claims 1, and 3-7 are currently being examined. 

REJECTIONS MAINTAINED
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a WRITTEN DESCRIPTION rejection.
Instant claim 1 is drawn to an antibody or fragment thereof specifically binding to an epitope consisting of a sequence of SEQ ID NO:101, SEQ ID NO:106, SEQ ID NO:111 in the lysyl-tRNA synthetase (KRS) N-terminus. Under BRI, the claim encompasses a broad genus of unlimited number of antibodies known or yet to be discovered.  
Vas-Gath, Inc. v" Mahurkar, 19 USPQ2d 1111, makes clear that "to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed".
On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody to that antigen. Accordingly, the instant claims have been evaluated in view of that guidance.
As was well-known in the antibody art, antibodies as a class share an overall structure generally comprising two heavy chain polypeptides that each comprises a heavy chain variable region (VH) and a heavy chain constant region made up of several domain (CHI, hinge, CH2, CH3, and for some antibodies, a CH4). Each of the heavy chains pairs with a light chain polypeptide that comprises a light chain variable region (VL) and a constant region. But while this overall structure is shared amongst antibodies from a wide variety of sources (human, rat, mouse, rabbit), the structure each antibody uses to bind its particular epitope on an antigen is structurally distinct and is formed by a recombination event that results in high variability at the amino acid sequence level. By the time the invention was made, it is well established in the art that the formation of an intact antigen-binding site in an antibody usually required the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three "complementarity determining regions" ("CDRs") which provide the majority of the contact residues for the binding of the antibody to its target epitope (Almagro & Fransson, Frontiers in Bioscience 2008; 13: 1619-33 (see Section 3) "Antibody Structure and the Antigen Binding Site" and Figure I).
In the instant case, regarding claim 1, the specification discloses four KRS antibodies: N3, N5, N7 and N9 which can specifically bind to the N-terminal region of KRS, See Figs 3, 4, 6, and 7,  however, as set forth above one of skill in the art could not envisage the genus of antibodies encompassed by the claims other than antibodies comprising the same CDR regions having the same relative placement as the antibodies described in the specification, such as N3, N5, N7 and N9, or antibodies of claim 4 and scFv of claim 7. However, claims 1 does not provide CDR structures of the antibodies. 
Furthermore, the specification does not support that antibodies N3, N5, N7 and N9 specifically binding to an epitope consisting of a sequence of SEQ ID NO:101, SEQ ID NO:106, SEQ ID NO:111 in the lysyl-tRNA synthetase (KRS) N-terminus. Based on the specification, the epitope refers to a protein determinant capable of specifically binding to an antibody. See [0059] of the Specification. The instant specification shows that N3, N5, N7 and N9 can bind to extracellularly exposed KRS N-terminal region, and N3 can specifically bind to F1, F2, F3 and F4 but not F5, See Figs 4, 16 and 17, [0258] and [0259]. One ordinary skilled in the art would have recognized that the protein determinant capable of specifically binding to antibody N3 (the epitope for antibody N3) is the region shared by F1, F2, F3 and F4: SEQ ID NO:97, but not SEQ ID NO:101, SEQ ID NO:106, SEQ ID NO:111. The specification also shows that antibodies N5, N7 and N9 specifically binding to the full-length KRS and a KRS fragment composed of amino acid residues 1-200 in the N-terminus. See [0162], Fig. 4. However, no epitope mapping has been done for these three antibodies.  Thus, the specification failed to describe any antibody specifically binding to an epitope consisting of a sequence of SEQ ID NO: 101, SEQ ID NO: 106, or SEQ ID NO: 111.
To provide adequate written description and evidence of possession of the claimed antibody genus, the instant specification can structurally describe representative antibodies that function to specifically bind the epitopes consisting a sequence of SEQ ID NO:101, SEQ ID NO:106, SEQ ID NO:111, or describe structural features common to the members of the genus, which features constitute a substantial portion of the genus. Alternatively, the specification can show that the claimed invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics (see University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc.).
Claim 3 recites the antibody or fragment thereof comprises: a heavy chain variable region (VH) comprising: heavy chain complementary determining region 1 (CDR1) containing the amino acid sequence selected from the group consisting of SEQ ID NO: 1, SEQ ID NO: 13, SEQ ID NO: 25, and SEQ ID NO: 37; heavy chain complementary determining region 2 (CDR2) containing the amino acid sequence selected from SEQ ID NO: 3, SEQ ID NO: 15, SEQ ID NO: 27, and SEQ ID NO: 39; and heavy chain complementary determining region 3 (CDR3) containing the amino acid sequence selected from SEQ ID NO: 5, SEQ ID NO: 17, SEQ ID NO: 29, and SEQ ID NO: 41; and a light chain variable region (VL) comprising: light chain complementary determining region 1 (CDR1) containing the amino acid sequence selected from the group consisting of SEQ ID NO: 7, SEQ ID NO: 19, SEQ ID NO: 31, and SEQ ID NO: 43; light chain complementary 2determining region 2 (CDR2) containing the amino acid sequence selected from SEQ ID NO: 9, SEQ ID NO: 21, SEQ ID NO: 33, and SEQ ID NO: 45; and light chain complementary determining region 3 (CDR3) containing the amino acid sequence selected from SEQ ID NO: 11, SEQ ID NO: 23, SEQ ID NO: 35, and SEQ ID NO: 47. Under BRI, claim encompassed antibodies (more than thousand) with any combinations HCDR1, HCDR2 and HCDR3; any combinations of LCDR1, LCDR2, LCDR3; and any combination of a heavy chain variable region and a light chain variable region. However, as set forth above, the specification teaches only four KRS antibodies: N3, N5, N7 and N9, which have specific CDRs structure as show below:

HCDR1-HCDR2-HCDR3
LCDR3-LCDR2-LCDR3
N3
SEQ ID NOs: 1-3-5
SEQ ID NOs: 7-9-11
N5
SEQ ID NOs: 13-15-17
SEQ ID NOs: 19-21-23
N7
SEQ ID NOs: 25-27-29
SEQ ID NOs: 31-33-35
N9
SEQ ID NOs: 37-39-41
SEQ ID NOs: 43-45-47


One of ordinary skilled in the art would not be able to visualize or recognize which antibody encompassed by the claim has the property: binding to an epitope consisting of a sequence of SEQ ID NO: 101, SEQ ID NO: 106, or SEQ ID NO: 111, because even N3, N5, N7, or N9 has the property specifically binding to an epitope consisting of a sequence of SEQ ID NO: 101, SEQ ID NO: 106, or SEQ ID NO: 111.
	Claim 6 is dependent on claim 1 and has the same deficiency as claim 1 as set forth above.
Given the lack of sufficient representative examples to support the full scope of the claimed antibodies and lack of reasonable structure-function correlation with regards to the unknown sequences in the variable domains or CDRs that provide specific binding function to each epitope sequence, the present claims lack adequate written description.

Response to Arguments
For the WRITTEN DESCRIPTION rejection of claims 1, 3, and 6 under 35 U.S.C. 112(a), Applicant argues:

    PNG
    media_image1.png
    422
    631
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    130
    635
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    94
    630
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    241
    630
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    276
    628
    media_image5.png
    Greyscale

	Applicant’s arguments have been considered, but have not been found persuasive. 
Regarding to claims 1 and 6, it’s acknowledged that the specification teaches four KRS antibodies: N3, N5, N7, and N9, which can specifically bind to N-terminus of KRS. However, the specification does not support any antibody specifically binding to an epitope consisting of a sequence of SEQ ID NO: 101, SEQ ID NO: 106, SEQ ID NO: 111. As set forth above, based on epitope mapping results, see Figs. 16 and 17, the protein determinant capable of specifically binding to antibody N3 (the epitope for antibody N3) is the region shared by F1, F2, F3 and F4: “EPKLSKNELKRRLKA”. Exhibit 1 submitted on June 29, 2022 further demonstrated a shorter “core epitope” (determinant capable of specifically binding to antibody N3) is “LSKNELKRR”, which is only about one third of SEQ ID NO: 101, or SEQ ID NO: 106, or SEQ ID NO: 111. For antibodies N5, N7 and N9, the specification provides evidence that N5, N7 and N9 bind to the full-length KRS and a KRS fragment composed of amino acid residues 1-200 in the N-terminus. Based on Applicant’s own argument on page 14 of Remark (shown below), binding to a KRS fragment composed of amino acid residues 1-200 in the N-terminus does not support that N5, N7 or N9 binds to a much shorter epitope of SEQ ID NO: 101, or SEQ ID NO: 106, or SEQ ID NO: 111.

    PNG
    media_image6.png
    387
    627
    media_image6.png
    Greyscale

A definition by function does not suffice to define the genus because it is only an indication of what the antibody does, rather than what it is. The specification fails to provide any structural features coupled to the claimed functional characteristics. Given the unpredictability in protein structure and/or function, therefore, one of skilled in the art would not be able to envisage the genus of antibodies encompassed by the claim. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
Regarding to claim 3, as set forth above, sequences and order of three CDRs of both heavy chain variable region (HV) and light chain variable region (LV) are important for the binding of the antibody to its target epitope. Therefore, contrary to Applicant’s argument, a skilled person in the art would not reasonably expect that an antibody with any combination of the six CDR sequences listed in claims 3 would provide an antibody that specifically binds the KRS N-terminal region. 
Although Applicants may argue that it is possible to screen for antibodies that bind the Ezrin epitopes and function as claimed, the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. "As we held in Lilly, "[a]n adequate written description of a DNA ... 'requires a precise definition, such as by structure, formula, chemical name, or physical properties,' not a mere wish or plan for obtaining the claimed chemical invention." 119 F.3d at 1566 (quoting Fiers, 984 F.2d at 1171). For reasons stated above, that requirement applies just as well to non-DNA (or RNA) chemical inventions." In the instant case, knowledge of screening methods provides no information about the structure of any future antibodies yet to be discovered that may function as claimed. The Ezrin epitopes provide no information about the structure of an antibody that binds to them.
Thus, Applicant’s arguments are not found persuasive for the reasons set forth above and the rejection is maintained for the reasons of record. 



New Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene (Greene et al., US 2013/0243745 A1, Publication Date: 2013-09-19).
Greene teaches that other embodiments include compositions, comprising an isolated antibody that specifically binds to an isolated aminoacyl-tRNA synthetase (AARS) protein fragment as set forth in Table(s) 1-3, or Table(s) 4-6, or Table(s) 7-9, or Table(s) 10-12, or Table E2, wherein affinity of the antibody for the AARS protein fragment is about 10 times stronger than its affinity for a corresponding full-length AARS polypeptide. . . In some embodiments, the antibody binds to an epitope located within an AARS polypeptide unique splice junction as set forth in any of Table(s) 1-3, or Table(s) 4-6, or Table(s) 7-9, or Table(s) 10-12, or Table E2, or to an amino acid sequence C-terminal of this splice site. See [0021]. Table 3 contains fragments: LysRs1N2 (SEQ ID NO:50) and LysRs1N4 (SEQ ID NO:54). SEQ ID NOs: 50 and 54 containing the sequence of SEQ ID NO:101 of instant application, as shown below:
Instant SEQ ID NO: 101:
<400> 101

EPKLSKNELKRRLKAEKKVAEKEAKQKE
                        
SEQ ID NOs: 50, 54 of Greene:

    PNG
    media_image7.png
    58
    605
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    57
    602
    media_image8.png
    Greyscale

	Thus, Greene teaches an antibody specifically binding to an epitope containing the sequence of SEQ ID NO: 101.
As evidenced by the instant application, “extracellularly exposed KRS N-terminal region” may normally refer to a partial or full-length sequence of 1 to 72-amino acid region in the KRS N-terminus.
Greene teaches methods making various antibodies against specific peptides, including polyclonal and monoclonal antibodies. See [0265], [0328].
Regarding claim 6, Greene teaches that an Fv fragment can be produced by preferential proteolytic cleavage of an IgM, or IgG or IgA, or through recombinant techniques. See [0218].
The claims are broadly drawn to any antibody to SEQ ID NO: 101.  It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to make polyclonal antibodies that specifically bind to fragment of SEQ ID NO: 50 or SEQ ID NO: 54, taught by Greene, which would be able to bind the epitope consisting of SEQ ID NO: 101, which is comprised by  SEQ ID NOs: 50 or 54,  given that polyclonal antibodies bind to multiple epitopes of the immunogen used to generate the antibodies. Thus, the polyclonal antibodies taught by Greene would bind to the SEQ ID NO: 101 claimed. One of ordinary skilled in the art would have had a reasonable expectation of success of producing a claimed producing a polyclonal antibody by choosing from a finite number of antibodies taught by Greene. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.

Response to Arguments
For the 103 rejection of claims 1, 6 under 35 U.S.C. 103, Applicant argues:


    PNG
    media_image9.png
    129
    629
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    242
    631
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    241
    628
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    131
    631
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    94
    621
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    278
    622
    media_image14.png
    Greyscale


Applicant’s arguments have been considered, but have not been found persuasive.
As set forth above, the claims encompassed all antibodies which can bind to epitope of SEQ ID NO:101, SEQ ID NO:106, or SEQ ID NO: 111. Greene explicitly teaches polyclonal antibodies binding to fragments comprising SEQ ID NO: 101. Although Greene teaches other fragments (epitopes) of KRS, solving a problem by selecting a solution from a limited number of known options is obvious. In addition, one of ordinary skilled in the art would have recognized that polyclonal antibodies against SEQ ID NO: 50 or 54 taught by Greene would bind epitope of claim 1 which is comprised by SEQ ID NOs: 50 or 54, given that polyclonal antibodies bind to multiple epitopes of the immunogen used to generate the antibodies. Therefore, the polyclonal antibodies of Green read on the claims.
In addition, although the fragments of Greene are longer than the claimed epitopes, the specification shows that antibodies N3, N5, N7 or N9 binds to the full-length KRS and a KRS fragment composed of amino acid residues 1-200 in the N-terminus, which is much longer than fragment of SEQ ID NO: 50 or 54 taught by Greene. See Fig. 4.  Thus, the polyclonal antibodies of Greene would be able to bind fragments of various sizes comprising SEQ ID NO: 101. 
Thus, Applicant’s arguments are not found persuasive for the reasons set forth above. 

Conclusion
Claims 1, 3, and 6 are rejected as set forth above.
Claims 4, 5, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No claims are allowed.
All other objections and rejections set forth in the previous Office Action of April 4, 2022 are hereby withdrawn in view of the claim amendment, the Terminal Disclaimer, and Applicant’s arguments.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             
/PETER J REDDIG/            Primary Examiner, Art Unit 1642